COURT OF APPEALS OF VIRGINIA


              Present: Chief Judge Huff,* Judge Frank** and Senior Judge Haley
UNPUBLISHED



              RHONDA KIRSCHMANN
                                                                                MEMORANDUM OPINION***
              v.     Record No. 0754-14-1                                            PER CURIAM
                                                                                   JANUARY 13, 2015
              DOLLY KIRSCHMANN


                               FROM THE CIRCUIT COURT OF THE CITY OF CHESAPEAKE
                                          Marjorie A. Taylor Arrington, Judge

                               (Rhonda Kirschmann, pro se, on briefs). Appellant submitting on
                               briefs.

                               (Douglas J. Walter; Lisa A. Mallory; Peter Imbrogno, Guardian ad
                               litem for the minor child; Moschel, Clancy & Walter, P.L.L.C., on
                               brief), for appellee. Appellee and Guardian ad litem submitting on
                               brief.


                     Rhonda Kirschmann (mother) appeals an order awarding custody of her child to Dolly

              Kirschmann (the stepmother). In her appeal, mother argues the following:

                               1. It is the mother’s position that the trial court’s failure to enforce
                               the prior court orders for shared custody between the parents
                               (Dwight and Rhonda Kirschmann) was an abuse of discretion, an
                               abuse of power, and a violation of 28 US. Code § 1738A and
                               Virginia Code § 20-108.

                               2. It is the mother’s position that the trial court showed an abuse
                               of discretion, an abuse of power, and a conflict of interest in
                               exercising concurrent jurisdiction with the Virginia Court of
                               Appeals over custody of the child.



                     *
                         On January 1, 2015, Judge Huff succeeded Judge Felton as chief judge.
                     **
                       Judge Frank participated in the decision of this case prior to the effective date of his
              retirement on December 31, 2014.
                     ***
                           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
               3. It is the mother’s position that it was an abuse of power, an
               abuse of discretion, and a conflict of interest for the trial court to
               allow the testimony of Brian K. Wald and outside the Code of
               Professional Conduct for his profession.

               4. It is the mother’s position that the trial court not following
               procedures established by the Rules was an abuse of discretion and
               an abuse of power.

We find no error, and affirm the decision of the circuit court.

                                         BACKGROUND

       “When reviewing a trial court’s decision on appeal, we view the evidence in the light

most favorable to the prevailing party, granting it the benefit of any reasonable inferences.”

Congdon v. Congdon, 40 Va. App. 255, 258, 578 S.E.2d 833, 834 (2003) (citations omitted).

       Mother and Dwight Kirschmann (father) are the biological parents to L.K., who was born

in August 2004. Mother and father divorced in 2009. On April 9, 2011, father remarried.

       On October 17, 2012, the circuit court awarded joint legal custody to mother and father

and primary physical custody to father. Mother appealed the custody order to this Court. See

Kirschmann v. Kirschmann, Record No. 2054-12-1. Father died on January 20, 2013. On May

6, 2013, this Court dismissed the appeal because it was moot after father’s death.

       On January 24, 2013, father’s widow (stepmother) filed a petition for custody of the child

in the Chesapeake Juvenile and Domestic Relations District Court (the JDR court). The JDR

court granted her custody. Mother appealed the JDR court’s ruling to the circuit court. The

circuit court heard evidence and argument on January 10, 2014 and February 6, 2014.

       On March 12, 2014, the circuit court issued a letter opinion. The circuit court held that

stepmother rebutted the parental presumption and that mother “is unfit as a parent, that she

abandoned [the child], and [sic] the existence of special circumstances that rebut the parental

presumption.” After reviewing the Code § 20-124.3 factors, the circuit court awarded sole legal



                                                 -2-
and physical custody to stepmother. On April 14, 2014, the circuit court entered the final

custody order. This appeal followed.

                                            ANALYSIS

                                      Rules 5A:18 and 5A:20

       Mother argues that the circuit court erred in awarding custody of the child to stepmother.

She contends that after father died, the circuit court should have enforced the prior court orders

that awarded joint custody to her and father. She also asserts that the JDR court should not have

awarded custody to stepmother while the October 17, 2012 custody order was on appeal in this

Court. She further challenges the testimony of Dr. Brian K. Wald during the custody hearing in

the circuit court. Lastly, she alleges the JDR and circuit courts did not follow proper procedures

during the custody hearings at which the stepmother requested custody.

       Mother endorsed the April 14, 2014 custody order as “seen and strongly object; will

appeal to higher court.” She did not file any post-trial motions. Mother alleges that she

preserved her assignments of error in her statement of facts; however, the circuit court redacted

the majority of mother’s proposed statement of facts. See Rule 5A:8(d) (the circuit court judge

may correct the statement of facts). The record does not contain any transcripts.

       Upon review of the redacted statement of facts, this Court concludes that mother’s

assignments of error were not preserved pursuant to Rule 5A:18.1

       Furthermore, mother’s amended opening brief did not comply with Rule 5A:20(e), which

states that an opening brief shall contain “[t]he standard of review and the argument (including

principles of law and authorities) relating to each assignment of error.” Although mother listed




       1
         “No ruling of the trial court . . . will be considered as a basis for reversal unless an
objection was stated with reasonable certainty at the time of the ruling, except for good cause
shown or to enable the Court of Appeals to attain the ends of justice.” Rule 5A:18.
                                                   -3-
some cases and statutes in the argument section of her amended opening brief, she failed to

explain how they apply to her assignments of error.

       Mother has the burden of showing that reversible error was committed. See Lutes v.

Alexander, 14 Va. App. 1075, 1077, 421 S.E.2d 857, 859 (1992). Unsupported assertions of

error “do not merit appellate consideration.” Buchanan v. Buchanan, 14 Va. App. 53, 56, 415
S.E.2d 237, 239 (1992). Furthermore this Court “will not search the record for errors in order to

interpret the appellant’s contention and correct deficiencies in a brief.” Id. Nor is it this Court’s

“function to comb through the record . . . in order to ferret-out for ourselves the validity of

[appellant’s] claims.” Fitzgerald v. Bass, 6 Va. App. 38, 56 n.7, 366 S.E.2d 615, 625 n.7 (1988)

(en banc). “Even pro se litigants must comply with the rules of court.” Francis v. Francis, 30
Va. App. 584, 591, 518 S.E.2d 842, 846 (1999).

       This Court finds that mother’s failure to comply with the Rules is significant, so it will

not consider her assignments of error. See Fadness v. Fadness, 52 Va. App. 833, 851, 667
S.E.2d 857, 866 (2008) (“If the parties believed that the circuit court erred, it was their duty to

present that error to us with legal authority to support their contention.”); Parks v. Parks, 52
Va. App. 663, 664, 666 S.E.2d 547, 548 (2008).

                                      Attorney’s fees and costs

       Stepmother requests an award of attorney’s fees and costs incurred on appeal. See

O’Loughlin v. O’Loughlin, 23 Va. App. 690, 695, 479 S.E.2d 98, 100 (1996). On consideration

of the record before us, this Court denies stepmother’s request.

                                          CONCLUSION

       For the foregoing reasons, the trial court’s ruling is affirmed.

                                                                                            Affirmed.




                                                 -4-